This case comes before us on a motion to affirm
under Rule 16(g). The case is here on appeal from a decree of the Workers’ Compensation Appellate Commission.
We issued an order to show cause why the decree should *880not be affirmed on the ground that the appeal essentially involves a challenge to a finding of fact of the Commission based upon credibility. Counsel for the employee argued this matter on October 1, 1979.
Edward John Mulligan, for petitioner. Bernard W. Boyer, for respondent.
Since the employee has failed to show cause, the decree is hereby affirmed and the appeal is denied and dismissed.